DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Gleason on 3/9/22. 
The application has been amended as follows: 

Claims:

Replace claim 23 with the following amended claim:
--23. A fuser configured to nip a sheet by a heating member and a pressurizing member and to thermally fix an image formed in a toner on the sheet, the fuser comprising:
a supporting member supporting the heating member;
a temperature sensor attached to the supporting member, the temperature sensor being configured to detect a temperature of the heating member without contacting the heating member, the temperature sensor having a sensor board, the sensor board having:
	a first planar face, on which a temperature-detecting element is mounted, and
planar face on a reversed side from the first planar face, the first and second planar faces having a length dimension and a width dimension; and
a sensor cover located on a side of the temperature sensor opposite to the heating member, the sensor cover covering the temperature sensor, the sensor cover including:
	a base extending in a direction parallel to the length dimension and having an opening at an upper position with respect to the temperature sensor, the opening being open to an outside of the fuser; and
	a windshield wall located adjacent to the opening that extends through the base, the windshield wall being located on a same side of the sensor board as the second face, the windshield wall protruding upwardly from the base and extending in the direction parallel to the length dimension.--

Allowable Subject Matter
Claims 1, 4-8, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 4-8, the prior art of record does not disclose or suggest the recited “wherein the temperature-detecting element includes: a temperature-detecting thermistor configured to detect a temperature of the absorber; and a temperature-compensating thermistor configured to detect a temperature of the retainer” along with the remaining claim limitations.
Regarding claims 19-22, the prior art of record does not disclose or suggest the recited “wherein the heating member includes: a main heater extending in the lengthwise direction; a sub-heater located downstream from the main heater in a conveying direction, in which the sheet is conveyed at a nipping position between the heating member and the pressurizing member, the sub-heater extending in the lengthwise direction, and wherein, at a cross section spreading orthogonally to the lengthwise direction, 
Regarding claims 23-26, the prior art of record does not disclose or suggest the recited “the sensor cover including: a base extending in a direction parallel to the length dimension and having an opening at an upper position with respect to the temperature sensor, the opening being open to an outside of the fuser; and a windshield wall located adjacent to the opening that extends through the base, the windshield wall being located on a same side of the sensor board as the second face, the windshield wall protruding upwardly from the base and extending in the direction parallel to the length dimension” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The previous objections to claims 1 and 3 are withdrawn in light of applicant’s amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852